        Case:2:01-cv-06049-MSG
        Case  21-9000 Document: 14-1 Page:
                               Document 274 1FiledDate Filed: 08/17/2021
                                                   08/17/21   Page 1 of 3




ELD-019                                                                August 16, 2021

      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                    C.A. No. 21-9000

                            ROBERT WHARTON, Appellant

                                             v.

                       SUPERINTENDENT GRATERFORD SCI

                            (E.D. Pa. Civ. No. 2:01-cv-06049)

Present:      AMBRO, SHWARTZ and MATEY, Circuit Judges

                     Submitted:

              (1)    By the Clerk for possible dismissal due to a jurisdictional defect; and

              (2)    Appellant’s “Motion to Waive Counsel and Argument in Opposition
                     to Dismissal for Lack of Appellate Jurisdiction”

              in the above-captioned case.

                                          Respectfully,


                                          Clerk

________________________________ORDER_________________________________

       Appellant appeals from the District Court’s April 1, 2021 order denying his pro se
motion for recusal in this otherwise-counseled capital habeas case that remains pending
before the District Court. Appellant’s motion to waive counsel and proceed pro se in this
appeal is granted. However, as explained below, we must dismiss this appeal for lack of
jurisdiction.

      Absent exceptions that do not apply here, our appellate jurisdiction is limited to
reviewing “final decisions of the district courts.” 28 U.S.C. § 1291. But the District
Court’s April 1, 2021 order is not a “final” order under general finality principles. See
        Case:2:01-cv-06049-MSG
        Case  21-9000 Document: 14-1 Page:
                               Document 274 2FiledDate Filed: 08/17/2021
                                                   08/17/21   Page 2 of 3




Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 712 (1996). And we are not persuaded
by Appellant’s argument that the April 1, 2021 order qualifies as a “final” order pursuant
to the collateral-order doctrine. See In re Grand Jury, 705 F.3d 133, 144–45 (3d Cir.
2012) (stating that the collateral-order doctrine “includes only decisions [1] that are
conclusive, [2] that resolve important questions separate from the merits, and [3] that are
effectively unreviewable on appeal from the final judgment in the underlying action”
(emphasis added) (quoting Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 45 (1995))).
It is possible that (1) Appellant may file a counseled appeal from the District Court’s
entry of a final judgment in this case, and (2) counsel, in his or her winnowing of
arguments in that appeal, may elect not to pursue a challenge to the April 1, 2021 order.
However, that possibility does not render the April 1, 2021 order “effectively
unreviewable” for purposes of the collateral-order doctrine. See United States v.
Mitchell, 652 F.3d 387, 397 (3d Cir. 2011) (en banc) (explaining that, to determine
whether an order meets the collateral-order doctrine’s effectively-unreviewable prong,
“[t]he relevant inquiry is whether the issue presented is in danger of becoming moot”
(internal quotation marks omitted)); see also City of Pittsburgh v. Simmons, 729 F.2d
953, 954 (3d Cir. 1984) (indicating that a party can challenge a district court’s denial of a
recusal motion in an appeal from the district court’s final judgment). Because the April
1, 2021 order does not qualify as a “final” order under § 1291, we hereby dismiss this
appeal for lack of jurisdiction.

       We may liberally construe Appellant’s notice of appeal as a petition for a writ of
mandamus to the extent that he sought recusal under 28 U.S.C. § 455. See In re
Arunachalam, 812 F.3d 290, 292 (3d Cir. 2016) (per curiam); Nascone v. Spudnuts, Inc.,
735 F.2d 763, 773 (3d Cir. 1984). However, Appellant is not entitled to mandamus relief
because he has not demonstrated that his “right to issuance of the writ is clear and
indisputable.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (quoting
Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 381 (2004)). Appellant’s recusal motion
did not allege any extrajudicial source of bias, see United States v. Bergrin, 682 F.3d 261,
282 (3d Cir. 2012) (“To warrant reassignment under § 455(a), a case generally must
involve apparent bias deriving from an extrajudicial source . . . .”), and the motion’s
attacks on some of the District Judge’s opinions in this case fail to demonstrate that this is
the rare case where a judge’s rulings form the basis for his or her recusal, see United
States v. Bertoli, 40 F.3d 1384, 1413 (3d Cir. 1994).

       Lastly, to the extent that Appellant asks us to explicitly style our dismissal of this
appeal as being without prejudice to his ability to move the District Court to certify its
April 1, 2021 order under 28 U.S.C. § 1292(b), that request is denied as unnecessary.




                                              2
       Case:2:01-cv-06049-MSG
       Case  21-9000 Document: 14-1 Page:
                              Document 274 3FiledDate Filed: 08/17/2021
                                                  08/17/21   Page 3 of 3




                                          By the Court,


                                          s/ THOMAS L. AMBRO
                                          Circuit Judge


Dated: August 17, 2021
cc:   Elizabeth McHugh, Esq
      Claudia Vanwyk, Esq.
      Matthew Stiegler, Esq.
      Nancy Winkelman, Esq




                          A True Copy:



                         Patricia S. Dodszuweit, Clerk
                         Certified Order Issued in Lieu of Mandate
